BIO-Key International, Inc. 3339 Highway 138, Building A, Suite E Wall, NJ 07719 December 23, 2016 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Maryse Mills-Apenteng Special Counsel Branch Chief – Legal Re: BIO-Key International, Inc. Registration Statement on Form S-1 Filed November 23, 2016 File No. 333-2 Post-Effective Amendment No. 1 to Registration Statement on Form S-1 Filed November 23, 2016 File No. 333-203613 Dear Ms. Mills-Apenteng: We thank you for your comment letter dated December 20, 2016 (the “ Comment Letter ”) addressed to BIO-Key International, Inc. (the “ Company
